Name: Commission Regulation (EEC) No 2741/88 of 1 September 1988 altering the export refunds on white sugar and raw sugar exported in the natural state
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 9 . 88No L 244/ 12 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2741/88 of 1 September 1988 altering the export refunds on white sugar and raw sugar exported in the natural state at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 1 107/88 (2), and in particular the second subparagraph of Article 19 (4) thereof, Whereas the refunds on white sugar and raw sugar exported in the natural state were fixed by Commission Regulation (EEC) No 2694/88 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2694/88 to the infor ­ mation known to the Commission that the export refunds HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 ( 1 ) (a) of Regulation (EEC) No 1785/81 , undenatured and exported in the natural state, as fixed in the Annex to Regulation (EEC) No 2694/88 are hereby altered to the amounts shown in the Annex hereto. Article 2 This Regulation shall enter into force on 2 September 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 September 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 220, 11 . 8 . 1988 , p. 27. (2) OJ No L 201 , 27. 7. 1988 , p. 65. (3) OJ No L 241 , 1 . 9 . 1988 , p. 6 . 2. 9 . 88 Official Journal of the European Communities No L 244/ 13 ANNEX \ - to the Commission Regulation of 1 September 1988 altering the export refunds on white sugar and raw sugar exported in its unaltered state (ECU) I Amount of refund Product code per 100 kg per percentage point of sucrose content and per 1 00 kg net of the product in question 1701 11 90 100 34,69 (') 1701 11 90 910 32,03 (') 1701 11 90 950 (2) 1701 12 90 100 34,69 (') 1701 1290 910 32,03 (') 1701 12 90 950 (2) 1701 91 00 000 0,3771 1701 99 10 100 37,71 1701 99 10910 38,75 (3) 1701 99 10 950 33,60 1701 99 90 100 0,3771 (') Applicable to raw sugar with a yield of 92 % ; if the yield is other than 92 %, the refund applicable is calculated in accordance with the provisions of Article 5 (3) of Regulation (EEC) No 766/68 . (2) Fixing suspended by Commission Regulation (EEC) No 2689/85 (OJ No L 255, 26. 9 . 1985, p. 12), as amended by Regulation (EEC) No 3251 /85 (OJ No L 309, 21 . 11 . 1985, p. 14). (3) Applicable under the conditions laid down in particular in Article 9 (5) of Regulation (EEC) No 2630/81 .